JUDGMENT
Tsoucalas, Senior Judge:
OnJanuary22,1997, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the administrative review, entitled Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order {“Final Results”), 58 Fed. Reg. 39,729 (1993), as amended, Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France, Germany, Italy, Japan, Romania, Singapore, Sweden, Thailand, and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 42,288 (1993), Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France and the United Kingdom; Amendment to Final Results of Antidumping Duty Administrative Reviews, 58 Fed. Reg. 51,055 (1993), and Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From Japan; Amendment to Final Results of Antidumping Duty Administrative Reviews, 59 Fed. Reg. 9,469 (1994). See Federal-Mogul Corp. v. United States, 21 CIT 98, Slip Op. 97-9 (Jan. 22, 1997).
*731In particular, the Court ordered Commerce to recalculate the margins of NTN Bearing Corporation of America, American NTN Bearing Manufacturing Corp., NTN Corporation and NTN Kugellagerfabrik (Deutschland) GmbH after segregating aftermarket and distributor sales as distinct levels of trade. See id.
On March 24,1997, in compliance with this Court’s order, Commerce filed its Results of Redetermination Pursuant to Court Remand (“Remand Results”), with this Court. Commerce having complied with this Court’s remand order, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.